 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDis handled at each plant by the plant superintendent.Practically allemployees are hired at each plant as common laborers at the sameminimum rate of pay, and those more adept are trained at the plantfor semiskilled and skilled plant jobs.Skills at the lumber plant andsawmill are comparable.Different skills are required at the furni-ture plant.There is little employee contact between the sawmill andthe other two plants and employees are not interchangeable.Underthese circumstances, we find that employees at the lumber plant, thefurniture plant, and the sawmill, respectively, constitute separateappropriate bargaining units.2In view of the fact that the Petitionerhas not made an adequate showing of representation as to employeesof the lumber plant, however, we shall make no formal unit findingas to these employees and shall not direct an election among them atthis time.3The following employees of the Employer constitute separate unitsappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b.)of the Act :(1)All employees at the Employer's furniture plant, known asSchoolfield Industries, Division of Mullins Lumber Company, Mul-lins, South Carolina, excluding office clerical employees, watchmen,and supervisors, as defined in the Act.(2)All employees of the Employer's sawmill at Hasty Point, SouthCarolina, excluding office clerical employees, watchmen, and super-visors, as defined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]2Burrus Timber Products,Inc.,87 NLRB 1561 ;Seaboard Packing Company,91 NLRBS61,Booth Fisheries Corporation,91 NLRB' 3638 ChaseAircraft Company, Inc.,91 NLRB 288.HAROLDF.GROSS D/B/ASOUTHWESTERNMICHIGAN BROADCASTINGCOMPANYandDETROITCHAPTER, NATIONAL ASSOCIATIONOF BROAD-CAST ENGINEERS AND TECHNICIANS (INDEPENDENT),PETITIONE11.Case No. 7-RC-1097.April 26,1951Supplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Elections 1 in the above-entitled proceeding, the Regional Director for the Seventh Regionconducted a representation election among the employees of the Em-ployer at Kalamazoo, Michigan, on February 13, 1951.Such electionwas conducted by mail ballot.1 92 NLRB No. 230.94 NLRB No. 17. SOUTHWESTERN MICHIGAN BROADCASTINGCOMPANY31Upon the conclusion of the election,a tally of ballots was furnishedthe parties in accordance with the Rules and Regulations of the Board.The tally shows that of the four eligible voters,three cast validballots for the Union,and one was challenged.Thereafter,on February 15, 1951, the Employer filed timely objec-tions to the conduct of the election.In accordance with the Board'sRules and Regulations,the Regional Director investigated the objec-tions.On February 21, 1951, the Regional Director issued and dulyserved upon the parties his report on objections in which he recom-mended that the Employer's objections be dismissed.On February26, 1951, the Employer timely filed exceptions to the report onobjections.The objections of the Employer allege, in substance,as basis forsetting aside the election:(1)That the Regional Director proceeded,over the objection of the Employer,to conduct a mail ballot electionshortly after the Petitioner had filed unfair labor charges against theEmployer, and prior to an investigation having been made by theRegional Director;(2) that a mail ballot election under the circum-stances was entirely unjustifiedand didnot preserve to the employeesthe guaranty of an election in the "most perfect possible atmosphere";(3) t'iat to conduct a representation election entirely by mail ballotis to ignore the Act's requirement of a secret ballot and results ina void election.As regards the first objection,a waiver has been filed by the Pe-titioner of its right to object to the proceeding on the basis of theunfair labor practice charge which it has filed against the Employer.The Board has repeatedly held that the Regional Director may pro-ceed with an election after awaiver has been secured.2The second and third objectionsdealwith the validity and pro-priety of conducting an election by mail.The Board has held thata Regional Director has broad discretion in arranging the details ofthe election,including,in appropriate instances,determination as towhether to conduct the election in whole or in part by mail.3 Itappears from the report of the Regional Director that there werethree alternatives as to methods of holding this election.One, per-mitting the employees to cast their ballots on the Employer's premisesat a time suggested by the Employer;4another, voting the employeesat different times throughout the day; and third, using a mail ballot.2Victor Chemical Works,85 NLRB 495;Stow and Davis FurnitureCo., 92 NLRB 808North American Aviation,Inc.,81 NLRB 1046.* In its exceptions the Employer alleges, as a fourth alternative,that the Board's-representative could have conducted manual balloting at another time and at a placeother than the Employer'spremises.Under the circumstances of this case.however,and particularly the small numbei of employees involved and the differences In theirshifts and work locations,we are of the opinion that the Regional Director reasonably-considered the various possible alternatives in holding the election. 32DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Regional Director states that only after due. consideration ofall the facts did he decide that the election should be conducted bymail.Nothing has been offered to persuade the Board that the Re-gional Director abused his discretion.The Employer in its exceptions relied on substantially the samegrounds set forth in its objections.Having considered the entirerecord in the case, we accept the Regional Director's findings.Wefind, therefore, that the objections filed by the Employer raise nosubstantial and material issues with respect to the conduct of theelection, and they are hereby overruled.Certification of RepresentativesIT Is HEREBY CERTIFIED that the Detroit Chapter, National Associa-tion of Broadcast Engineers and Technicians (Independent) has beendesignated and selected by a majority of the Employer's radio engi-neers and technicians who operate those facilities of the engineeringdepartment of Harold F. Gross d/b/a Southwestern BroadcastingCompany used in the transmission, conversion, and conduction ofaudio, FM, and radio frequencies for use in broadcast, rebroadcast,audition, rehearsal, recording, and "on the air playback" at its radiostationWGFG, Kalamazoo, Michigan, excluding all clerical help,announcers, all other employees, and all supervisors as defined in theAct as their representative for the purposes of collective bargainingand that pursuant to Section 9 (a) of the Act, the aforesaid labororganization, is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.MEMBERS HOUSTON and REYNOLDS took no part in the considera-tion of the above Supplemental Decision and Certification ofRepresentatives.STERLING FURNITURE COMPANYandCIIAR.LES O.BARNESCARPET, LINOLEUM & SOFT TILE WORKERS,LOCAL No. 1235andCHARLES0. BARNES.CasesNos. 2O-CA-350 and0O-CB-109.April 27,19.51Decision and OrderOn November 7, 1950, Trial Examiner Hamilton Gardner issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent Company and the Respondent Union had engaged inand were engaging in certain unfair labor practices and recommend-ing that they cease and desist therefrom and take certain affirmative04 NLRB No. 20.